Citation Nr: 1544400	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, including strain (claimed as contusion to right and left feet).

2.  Entitlement to service connection for right ankle strain.

3.  Entitlement to service connection for tendinitis, right knee.

4.  Entitlement to service connection for tendinitis, left knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978 and from September 1983 to June 1984, with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned during a July 2015 travel Board hearing.  A transcript of the record is associated with the electronic file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of entitlement to service connection for a bilateral foot disability, including strain (claimed as contusion to right and left feet) is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, right ankle strain is related to the Veteran's military service.

2.  Resolving all doubt in his favor, tendinitis, right knee, is related to the Veteran's military service.

3.   Resolving all doubt in his favor, tendinitis, left knee, is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right ankle strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for tendinitis, right knee, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for tendinitis, left knee, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38   U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following:  active duty; any period of active duty for training  (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38  C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C.A.  §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v.  Shinseki, 24 Vet. App. 167, 172   (2010); Acciola v. Peake, 22  Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" for that period of ACDUTRA or 
INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined upon entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). 
Likewise, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA or INACDUTRA service.  Smith, 24 Vet. App. at 45.  See also Acciola v. Peake, 22 Vet. App.  320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 
Neither the presumption of soundness nor the presumption of aggravation is at issue here.

Analysis

The Veteran is seeking service connection for the disabilities on appeal as he contends, and testified before the undersigned, that they are related to injuries that occurred during service.  Specifically, the Veteran asserts that in January 1977 he injured his right knee while playing football; in May 1986 he was injured in a parachute jump; and in August 1989 he was injured in another parachute jump.  He testified that he never totally healed from these injuries.

Service treatment records showed that on January 31, 1977, during active duty, the Veteran had trauma to the right medial knee when playing football; the diagnosis was a sprained right MCL.  On May 7, 1986, the Veteran was admitted to the hospital for a torn ligament of the left knee and had severe contusions to both feet.  This injury was noted to have occurred in the line of duty, while the Veteran was on ACDUTRA, during a parachute jump.  A subsequent May 1986 physical profile board proceedings report showed bruises to both feet, knee ligament strain, and a cast on the left knee.  On August 7, 1989, the Veteran was admitted to the hospital for bilateral ankle sprains after he landed on uneven ground and hyperextended both feet upon impact.  The injury was noted to have occurred in the line of duty during a parachute jump.  It was noted that the Veteran was on ACDUTRA.

The Board notes that the in-service injuries outline above occurred either during active duty or in the line of duty while the Veteran was on ACDUTRA.

Post-service records show that the Veteran was afforded a VA examination in December 2009.  However, in the examination conducted by Dr. R.R., M.D., he did not have medical records for review, diagnosed pain for all the disabilities on appeal, and attributed the diagnoses to service.  The Board recognizes that pain itself is not a "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In a December 2009 addendum, another VA examiner diagnosed bilateral foot strain, less likely than not secondary to the foot contusion of May 1986.  The examiner stated that it did not appear that it was a chronic condition based on the service medical records, and there was no other medical evidence to indicate a nexus of the current complaint to the May 1986 injury.  The examiner diagnosed bilateral ankle strain, less likely than not secondary to the bilateral ankle injury of 1989.  The examiner stated that it did not appear that it was a chronic condition based on the service medical records, and there was no other medical evidence to indicate a nexus of the current complaint to the 1989 injury.  The examiner also diagnosed right knee tendinitis, less likely than not secondary to the right knee sprain of 1977.  The examiner stated that it did not appear that it was a chronic condition based on the service medical records, and there was no other medical evidence to indicate a nexus of the current complaint to the 1977 injury.  Finally, the examiner diagnosed left knee tendinitis.  The examiner was unable to resolve the etiological question regarding the left knee without resorting to mere speculation.  The examiner stated that in 1986 the Veteran had a grade 2 MCL sprain (moderate) which was treated with a cast; it was still bothering him, albeit less, in 1988.  The examiner stated that this suggested some level of chronicity.  However, the examiner noted that most MCL sprains have a good prognosis for recovery, and usually do not to lead to a long-term problem; although it was likely that it subsequently healed, it was also possible that it continued on as a chronic condition.  The examiner stated that the record lacked any medical evidence to allow a clear relationship to the current tendinitis.

Dr. J.M.D., M.D., submitted statements in December 2011 and March 2015 in which he diagnosed right ankle strain and tendonitis, bilateral knees.   He noted that the Veteran was a paratrooper in the military and made several hundred jumps in his career.  He noted the in-service injuries outlined above and stated that the foot contusions healed, but the ankle injuries and knee injuries did not heal.  Dr. J.M.D. opined that as likely as not, the right ankle strain and tendonitis of both knees were related to the Veteran's military service as a result of the basketball accident and the two parachute jumps.  (The Board notes at this time that Dr. J.M.D. was referring to the in-service football injury as clarified by the Veteran in his testimony before the undersigned.)  Dr. J.M.D. further opined in March 2015 that the mechanisms of injury in the Veteran were clear; there was direct causality between his activities in the miliary and the symptoms he currently had, as based on the biomechanical linkage that existed between these areas as described in medical literature.  

Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of the VA and private examiners, who examined the Veteran's military records and medical records, as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veterans' currently diagnosed right ankle strain and bilateral knee tendinitis and his active duty military service and documented ACDUTRA.  It is noted that the VA examiner could not provide an opinion with respect to the left knee without resorting to speculation, otherwise, the VA and private opinions are complete and well-reasoned.  Under the circumstances, where there is an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the Veteran.  38 C.F.R. § 3.102.  Accordingly, the Board finds that right ankle strain and bilateral knee tendinitis incurred in service. 


ORDER

Service connection for right ankle strain is granted.

Service connection for tendinitis, right knee, is granted.

Service connection for tendinitis, left knee, is granted.




REMAND

The Board finds that additional development is required in connection with the Veteran's claim for service connection for bilateral foot strain (claimed as contusion to right and left feet).

To this point, there has been conflicting opinions regarding whether the Veteran has a bilateral foot disability.  In the December 2009 VA examination, the examiner diagnosed bilateral foot strain; however, Dr. J.M.D. stated that the foot contusions healed.

Moreover, the Board acknowledges that the December 2009 VA examiner opined that it was less likely than not that the bilateral foot strain was secondary to the foot contusion of May 1986.  

The Board finds that the December 2009 opinion is inadequate for adjudication purposes as it focuses on the May 1986 injury and does not take into consideration the August 7, 1989, injury in which he was hospitalized for bilateral ankle sprains after he landed on uneven ground and hyperextended both feet upon impact.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate examiner to determine the likely etiology of any foot disability present during the pendency of this appeal.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.

All evaluations, studies, and tests deemed necessary should be accomplished and any current diagnosis should be clarified.

The examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any foot disability present during the pendency of this appeal, including strain, had its onset during service or is causally or etiologically related to service, to include as related to the May 1986 injury and/or the August 7, 1989, injury in which he was hospitalized for bilateral ankle sprains after he landed on uneven ground and hyperextended both feet upon impact.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

2.  After the above and any other appropriate development has been completed, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


